Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Mariner Health Care of Toledo ) Date: July 16, 2007

(CCN 36-5070), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-04-197

) Decision No. CR1623
Centers for Medicare & Medicaid )
Services. )
a )

DECISION

I summarily affirm the imposition of a per-instance civil money penalty (CMP) of $1,800
against Petitioner, Mariner Health Care of Toledo, by the Centers for Medicare &
Medicaid Services (CMS).

I. BACKGROUND

Petitioner is a long-term care facility located in Toledo, Ohio, participating in the federal
Medicare program as a skilled nursing facility. On November 25, 2003, the Ohio
Department of Health (state agency) completed a complaint survey of Petitioner’s facility.
The survey resulted in a citation for past noncompliance with the requirements of 42
C.F.R. § 483.13(b), Tag F 223, which provides that a resident of a facility has the right to
be free from verbal, sexual, physical, and mental abuse, at the scope and severity level of
“G” (actual harm). The state agency recommended a per-instance CMP of $1,800, which
CMS adopted by notice to Petitioner on December 13, 2003.

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
February 9, 2004. On February 24, 2004, the request was docketed and assigned to me
for hearing and decision. On July 3, 2004, CMS submitted a Motion for Summary

Judgment, along with six proposed exhibits designated as CMS Ex. 1 - CMS Ex. 6. On
2

August 23, 2004, Petitioner submitted its Reply to the Motion for Summary Judgment,
along with five proposed exhibits designated as P. Ex. 1 - P. Ex. 5. On September 13,
2004, CMS submitted a Reply Brief. In the absence of any objections, I admit all of
CMS’s and Petitioner’s exhibits into the record.

II. APPLICABLE LAW

The statutory and regulatory requirements for participation by a long-term care facility
such as Petitioner are found at sections 1819 and 1919 of the Social Security Act (the
Act) and at 42 C.F.R. Part 483. Sections 1819 and 1919 of the Act vest the Secretary of
the Department of Health and Human Services, with authority to impose CMPs against a
long-term care facility for failure to comply substantially with federal participation
requirements.

Pursuant to the Act, the Secretary has delegated to CMS and the states the authority to
impose remedies against a long-term care facility that is not complying substantially with
federal participation requirements. Facilities that participate in Medicare may be
surveyed on behalf of CMS by state survey agencies in order to determine whether the
facilities are complying with federal participation requirements. 42 C.F.R. §§ 488.10-
488,28, 488.300-488.335. Pursuant to 42 C.F.R. Part 488, CMS may impose a per-
instance or per day CMP against a long-term care facility when a state survey agency
concludes that the facility is not complying substantially with federal participation
requirements. 42 C.F.R. §§ 488.406; 488.408; 488.430. The regulations in 42 C.F.R.
Part 488 also give CMS a number of other remedies that can be imposed if a facility is not
in compliance with Medicare requirements. /d.

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The
upper range of CMP, of from $3,050 per day to $10,000 per day, is reserved for
deficiencies that constitute immediate jeopardy to a facility’s residents, and in some
circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The
lower range of CMP, from $50 per day to $3,000 per day, is reserved for deficiencies that
do not constitute immediate jeopardy, but either cause actual harm to residents, or cause
no actual harm, but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). There is only a single range of $1,000 to $10,000 for a per instance
CMP, which applies whether or not immediate jeopardy is present. 42 C.F.R. §§
488.408(d)(1)(iv); 488.438(a)(2).

The Act and regulations make a hearing before an ALJ available to a long-term facility
against whom CMS has determined to impose a CMP. Act, section 1128A(c)(2); 42
C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an ALJ is a de novo proceeding.
3

Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff'd, 941 F2d. 678 (8" Cir. 1991).
A facility has a right to appeal a “certification of noncompliance leading to an
enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and
498.3. However, the choice of remedies by CMS or the factors CMS considered when
choosing remedies are not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may
only challenge the scope and severity level of noncompliance found by CMS if a
successful challenge would affect the amount of the CMP that could be collected by CMS
or impact upon the facility’s nurse aide training program. 42 C.F.R. §§ 498.3(b)(14) and
(d)(10)(i). CMS’s determination as to the level of noncompliance “must be upheld unless
it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2). The Departmental Appeals Board (the
Board or DAB) has long held that the net effect of the regulations is that a provider has no
right to challenge the scope and severity level assigned to a noncompliance finding,
except in the situation where that finding was the basis for an immediate jeopardy
determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB
No. 1750 (2000). Review of a CMP by an ALJ is governed by 42 C.F.R. § 488.438(e).

III. ISSUES
The issues presented in this matter are:
1, Whether summary judgment is appropriate here;

2. Whether there is a basis for the imposition of an enforcement remedy;
and,

3. Whether the remedy imposed is reasonable.

IV. FINDINGS OF FACT AND CONCLUSIONS OF LAW

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading and I discuss each finding in
detail.

1. Summary judgment is appropriate under the circumstances of this
case.

Iam deciding this case on CMS’s motion for summary judgment. An ALJ may decide a
case on summary judgment, without an evidentiary hearing, if the case presents no
genuine issue of material fact. Crestview Parke Care Center v. Thompson, 373 F.3d 743,
750 (6" Cir. 2004); Livingston Care Center v. Dep't. of Health & Human Services, No.
4

03-3489, 2004 WL 1922168, at 3 (6" Cir. Aug. 24, 2004). By interpretive rule, this
tribunal has established a summary judgment procedure “akin to the summary judgment
standard contained in Federal Rule of Civil Procedure 56.” Crestview Parke Care
Center, 373 F.3d 743, 750. Under that rule, the moving party may show the absence of a
genuine factual dispute by presenting evidence so one-sided that it must prevail as a
matter of law, or by showing that the non-moving party has presented no evidence
“sufficient to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Livingston Care Center, No. 03-
3489, 2004 WL 1922168, at 4, citing Celotex Corp. v. Catrett, 477 U.S. 317, at 322
(1986). The nonmoving party must then act affirmatively by tendering evidence of
specific facts showing that a dispute exists. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, at 586 n.11 (1986). See also Vandalia Park, DAB No. 1939 (2004);
Lebanon Nursing and Rehabilitation Center, DAB No. 1918 (2004). A mere scintilla of
supporting evidence is not sufficient. “If the evidence is merely colorable or is not
significantly probative summary judgment may be granted.” Livingston Care Center, No.
03-3489, 2004 WL 1922168, at 4, quoting Anderson v. Liberty Lobby, 477 U.S. 242, at
249-250 (1986). In deciding a summary judgment motion an ALJ may not make
credibility determinations or weigh conflicting evidence but must instead view the entire
record in the light most favorable to the non-moving party, all reasonable inferences
drawn from the evidence in that party’s favor. Innsbruck HealthCare Center, DAB No.
1948 (2004); Madison Health Care, Inc., DAB No. 1927 (2004).

In evaluating the parties’ submissions, I find that even if I construe the entire record in the
light most favorable to Petitioner, as discussed below, I would find that Petitioner was out
of substantial compliance in this instance. Moreover, Petitioner has tendered no specific
facts to support that a material fact is in dispute, and CMS has made a prima facie case
that it is otherwise entitled to judgment as a matter of law. See Carrier Mills Nursing
Home, DAB No. 1883, at 3-4 (2003). In fact, Petitioner joined in a Joint Stipulation of
Facts, dated July 23, 2004, in which it assented save for a few minor details, to the
accuracy of all the facts set forth in Statement of Deficiencies, leaving no material facts in
dispute.

2. Petitioner was not in substantial compliance with the requirements set
forth in 42 C.F.R. § 483.13(b).

A resident in a facility participating in the Medicare program has —

the right to be free from verbal, sexual, physical, and mental abuse, corporal
punishment, and involuntary seclusion.

42 CFR. § 483.13(b).
5

The statement of deficiencies (CMS Ex. 1) identified findings by the state agency of two
incidents which involved two different State Tested Nurse Aides (STNAs). The CMS
motion for summary judgment focused solely on an incident that took place on either the
night of October 20, 2003, or the early morning of October 21, 2003, in which a nurse
aide (STNA #1) employed by Petitioner allegedly struck a resident (CR #1) in the back,
resulting in bruises to the resident. On October 23, 2003, CR #1 informed another aide
that STNA #1 punched her in the back. CMS Ex. 4, at 3. The aide caring for the resident
notified Petitioner’s Administrator and Director of Nursing of the incident involving
STNA #1. /d. The Administrator began an investigation, directing the Director of Social
Services and another nurse to interview the resident. In a number of interviews, CR #1
was consistent in her account of how she was punched by STNA #1. CR #1 later
identified STNA #1 in a photo array as the person who struck her. Jd. The Administrator
immediately suspended STNA #1, who was later terminated. While the investigation was
continuing, Petitioner’s staff conducted a head-to-toe assessment of CR #1, with the
assessment revealing two bruises on the resident’s left side. P. Ex. 1, at 3.

Petitioner maintains that CMS is applying what is in effect a strict liability standard by
finding that Petitioner is liable for the acts of an employee who Petitioner had no reason
to expect would abuse residents. Petitioner insists that it immediately corrected the
problem once it was identified, and that CMS’s imposition of a CMP would have a
chilling effect on facilities who self-identity and self-report problems. Petitioner argues
that facilities will fear that the results of internal investigations will be used to punish
them for acts that they were not aware even existed. Petitioner asserts that, as
contemplated by the regulations, it identified the potential for abuse, reported the
incident, and immediately implemented corrective action to ensure that its residents were
free from abuse or neglect. Petitioner refers to Interpretive Guidelines issued by CMS to
state surveyors (P. Ex. 2) and other ALJ decisions as support for its position that a facility
should not be held responsible for an isolated act of abuse committed by one of its
employees.

Petitioner’s arguments are unavailing. This matter is not about whether Petitioner acted
expeditiously once it discovered that one of its residents had been injured allegedly at the
hands of one of its employees. That is undisputed. Nor is this matter about whether
Petitioner took corrective action. That too is undisputed. Rather, this matter is solely
about whether there is convincing evidence that one of Petitioner’s employees, acting in
the scope of her employment, abused one of Petitioner’s residents in violation of 42
C.F.R. § 483.13(b). I find that there is convincing evidence that STNA #1 abused CR #1.
6

CR #1 complained about being hit by a nurse’s aide. CR #1 was consistent in her
description of the event. CR #1 identified STNA #1 in a photo array. A physical
examination of CR #1 revealed bruises on her back. Petitioner’s own internal
investigation confirmed the event. Petitioner terminated STNA #1 as an employee. None
of these facts are disputed. I find this to be convincing evidence that the resident suffered
physical abuse.

Moreover, I do not find that CMS is applying here, as Petitioner alleges, a strict liability
standard. The plain language of 42 C.F.R. § 483.13(b) states that a resident has the right
to be free from physical abuse. This language iterates the Act’s provision at section
1819(c)(1)(A)(ii) that a resident has the “right to be free from physical or mental abuse.”
There is nothing in either the statutory or regulatory language qualifying that right.
Petitioner’s position is essentially that it should not be held responsible for the acts of its
employees. This flies in the face of explicit statutory language. Section 1819(h)(2)(B)(ii)
of the Act, which gives the Secretary of the Department of Health and Human Services
the authority to imposes CMPs, incorporates the provisions of section 1128A(a) of the
Act, which states at subpart (1), “A principal is liable for penalties . . . for the actions of
the principal’s agent acting within the scope of the agency.” Here, the nurse aide was
acting within the scope of her employment by providing resident care when the incident
involving the resident occurred. To follow Petitioner’s argument to its logical end would
mean that any aberrant behavior by an employee that physically or mentally harmed a
resident would be excusable. It is doubtful that that was the intent of Congress when it
enacted the provisions of the Act cited above.

Furthermore, decisions of the Board have consistently held that the doctrine of
respondeat superior applies to determine whether a facility is in compliance with a
Medicare requirement. See, e.g., Cherrywood Nursing and Living Center, DAB No.
1845, at 10 (2002).

Petitioner’s reliance on the ALJ decisions it has cited is misplaced, as those cases are
readily distinguishable from this matter. Petitioner refers to Life Care Center of
Hendersonville, CR542 (1998), where, according to Petitioner, the ALJ concluded that
actual harm cannot be attributed to abuse absent evidence that the injury was inflicted
willfully. Petitioner’s Reply at 10. Here the evidence demonstrates that the nurse aide
did assault the resident willfully. Petitioner also cites Life Care Center of Hendersonville
for the argument that “a facility that can demonstrate that it has done whatever is within
in its control to prevent abuse from occurring should not be cited with a violation of
Section 483.13, even if there is evidence of actual abuse.” /d. at 10-11. As CMS
correctly points out, this proposition was taken from a discussion by the ALJ fora
deficiency found under 42 C.F.R. § 483.13(c), not under 42 C.F.R. § 483.13(b) as is the
case here.
7

Similarly, Petitioner’s reference to Hermina Traeye Memorial Nursing Home, CR757
(2001), where the ALJ rejected the imposition of a strict liability standard on a facility, is
irrelevant to this matter. In Hermina Traeye, the ALJ was discussing a deficiency
assessed for accidents under 42 C.F.R. § 483.25(h), not resident abuse under 42 C.F.R.

§ 483.13(b).

Lastly, Petitioner’s reliance on Interpretive Guidelines issued by CMS and a January 13,
2000 letter from CMS’s predecessor (Health Care Financing Administration) to a private
attorney in Ohio (P. Ex. 3) is misplaced. First, the Interpretive Guidelines cited by
Petitioner (P. Ex. 2) concern 42 C.F.R.§ 483.13(c), not 483.13(b). The other Interpretive
Guidelines cited by Petitioner (P. Ex. 4) concern the quality assessment and assurance
committee a facility must have pursuant to 42 C.F.R. § 483.75(0). Petitioner asserts that
as its quality assessment and assurance procedures discovered and corrected the
underlying incident, it should not be sanctioned, in the form of a CMP, for discovering
and reporting the incident. Again, I do not find the provisions of section 483.75(0)
relevant to the facts of this matter. As to the January 13, 2000 letter, the ALJ in Greenery
Extended Care Center, CR707 (2000), explicitly rejected the argument that the letter
prevented the imposition of a CMP for resident abuse, finding that CMS’s predecessor
agency’s interpretation of the Act and 42 C.F.R. § 483.13 as mandating the imposition of
a CMP was reasonable and consistent with the anti-abuse provisions of the Act, and
therefore entitled to deference. I see no reason to disturb that holding.

Accordingly, I find that Petitioner was not in substantial compliance with the
requirements set forth in 42 C.F.R. § 483.13(b).

3. The remedy imposed is reasonable on the facts of this case.

If a facility is not in substantial compliance with program requirements, CMS has the
authority to impose one or more of the enforcement remedies listed in 42 C.F.R. §
488.406, including a CMP. CMS may impose a CMP for the number of days that the
facility is not in compliance or for each instance that a facility is not in substantial
compliance. 42 C.F.R. § 488.430(a). The minimum amount for a per-instance CMP is
$1000 and the maximum is $10,000. CMS imposed a per-instance penalty here of
$1,800, which is at the low end of the range. I must consider whether the proposed CMP
is reasonable.

In determining whether the amount of the per-instance CMP is reasonable, the following
factors specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history
of non-compliance, including repeated deficiencies; (2) the facility’s financial condition;
(3) the seriousness of the deficiencies as set forth at 42 C.F.R. § 488.404; and (4) the
facility’s degree of culpability.
8

Petitioner has not argued that the proposed CMP is unreasonable, but focused upon
whether there is a basis for imposing such a remedy. The CMP amount is at the low-end
of the range. Petitioner has not argued or submitted any evidence that it is unable to pay
the CMP. CMS has offered no evidence of past noncompliance for me to consider. The
deficiency is serious and supports the proposed CMP. Petitioner has not contested that
one of its residents suffered actual harm at the hands of one of its employees. While
Petitioner did act quickly to initiate immediate corrective action to prevent further harm to
any of its residents, the fact remains that Petitioner bears ultimate responsibility for the
actions of its employees while they are acting within the scope of their employment, as
was the case here. Therefore, ] conclude that, given all the factors, a per-instance CMP of
$1,800 is reasonable.

Vv. CONCLUSION

I conclude that Petitioner was out of substantial compliance with federal participation
requirements in that a resident suffered physical abuse by one of Petitioner’s employees.
I further find that the amount of the CMP imposed is reasonable.

/s/

Alfonso J. Montano
Administrative Law Judge
